USDC IN/ND case 3:18-cv-00735-PPS-MGG document 63 filed 05/15/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOSHUA LOVE,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-735-PPS-MGG

 M. ALBRIGHT and J. THOMAS,

                      Defendants.

                                   OPINION AND ORDER

       Joshua Love, a prisoner without a lawyer, filed an amended complaint naming

three defendants. A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). However, pursuant to 28 U.S.C. § 1915A, I

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       In the amended complaint, Love alleges Officer J. Thomas asked him on May 19,

2018, “You want some bullshit?” ECF 61 at 4. Then Officer Thomas called Officer M.

Albright on the radio and summoned him to the shower where she had ordered Love to

face the back wall. ECF 61 at 4. Officer Thomas told Love to back out of the shower

where after a few steps he “was ambushed by Ofc. Albright [who] grabbed the plaintiff

from behind, picked this plaintiff up off his feet, and slammed the plaintiff (face first),
USDC IN/ND case 3:18-cv-00735-PPS-MGG document 63 filed 05/15/20 page 2 of 4


into the concrete floor ...... ” ECF 61 at 5. The “core requirement” for an excessive force

claim is that the defendant “used force not in a good-faith effort to maintain or restore

discipline, but maliciously and sadistically to cause harm.” Hendrickson v. Cooper , 589

F.3d 887, 890 (7th Cir. 2009) (internal citation omitted). “[T]he question whether the

measure taken inflicted unnecessary and wanton pain and suffering ultimately turns on

whether force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm.” Whitley v. Albers ,

475 U.S. 312, 320-21 (1986) (quotation marks and citation omitted). Here, Love has

plausibly alleged Officers Thomas and Albright inflicted cruel and unusual punishment

on him in violation of the Eighth Amendment by acting maliciously and sadistically, in

bad faith, and for no legitimate purpose.

       Love alleges Sgt. Jackson and Officer Thomas also failed to “enforce, implement,

and/or establish policies, procedures, directives, orders, and/or practices to ensure that

prisoners are not being assaulted by correctional staff.” ECF 61 at 5. It is unclear

whether a Sergeant and a Correctional Officer have the authority to make such policies.

However, it is clear that “in the Eighth Amendment context, such claims may only be

maintained against a municipality.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir.

2001) citing Farmer v. Brennan, 511 U.S. 825, 841 (1994). Neither defendant is a

municipality in either his individual or official capacities. To the extent Love is alleging

these defendants did not properly supervise Officer Albright, there is no general

respondeat superior liability under 42 U.S.C. § 1983, and they cannot be held liable

simply because they employed or supervised Officer Albright. See Burks v. Raemisch, 555


                                              2
USDC IN/ND case 3:18-cv-00735-PPS-MGG document 63 filed 05/15/20 page 3 of 4


F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. at 596. “Only persons who cause or participate

in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Love

is already proceeding against Officer Thomas for her role in the alleged excessive use of

force. Sgt. Jackson had no role in those events. Therefore, these separate claims must be

dismissed.

       Finally, Love alleges he was subjected to an atypical and significant hardship by

Sgt. Jackson and Officer Thomas when they left him in his cell for two days without a

lightbulb. He does not allege facts from which it can be reasonably inferred that either

defendant turned off his lights or removed his lightbulb. Neither has he plausibly

alleged that either defendant was deliberately indifferent because they waited until the

second day to get him a replacement lightbulb. Nor has he plausibly alleged that his cell

was totally and continuously dark for two days. “Factual allegations must be enough to

raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quotation marks, citations and footnote omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not shown—that the

pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotation marks

and brackets omitted) (citing Twombly, 550 U.S. at 556). Moreover, a prisoner may

constitutionally be subjected to an atypical and significant hardship; though doing so

may require due process depending on the duration and severity of the hardship. Lisle


                                              3
USDC IN/ND case 3:18-cv-00735-PPS-MGG document 63 filed 05/15/20 page 4 of 4


v. Welborn, 933 F.3d 705, 721 (7th Cir. 2019). Here, the complaint does not allege

conditions which would have required due process.

       For these reasons, the court:

       (1) GRANTS Joshua Love leave to proceed against Officer J. Thomas and Officer

M. Albright in their individual capacities for compensatory and punitive damages for

using excessive force against him on May 19, 2018, in violation of the Eighth

Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Sgt. Jackson;

       (4) DIRECTS the clerk and the United States Marshals Service, as required by 28

U.S.C. § 1915(d), to issue and serve process at the Indiana Department of Correction on

Officer J. Thomas and Officer M. Albright with a copy of this order and the Complaint

(ECF 1); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer J. Thomas and Officer

M. Albright to respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on May 15, 2020.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
